DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant amended claims 1-3, 8-10 and 15-17 in the amendment received on 7/6/2022.

The claims 1-21 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 filed on 7/6/2022 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9, 12, 14-16, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al. (U.S. Publication No. 2020/0076685 A1) in view of Applebaum et al. (U.S. Publication No. 2008/0301175 A1), and Tal et al. (U.S. Publication No. 2021/0200814 A1), and in further view of Kanso et al. (U.S. Publication No. 2020/0304599 A1).
With respect to claim 1, Vaidya discloses a method for managing namespaces in a multi-cluster management system, the method comprising: creating, by a computer system executing the multi-cluster management system, a workspace for an application being developed by a software development team of an organization (i.e., With containers' inherently lightweight nature, a single host can support many more container instances than traditional virtual machines (VMs). Often short-lived, containers can be created and moved more efficiently than VMs, and they can also be managed as groups of logically-related elements (sometimes referred to as "pods" for some orchestration platforms, e.g., Kubernetes) [a workspace for an application being developed by a software development team of an organization]. These container characteristics impact the requirements for container networking solutions: the network should be agile and scalable. VMs, containers, and bare metal servers may need to coexist in the same computing environment, with communication enabled among the diverse deployments of applications. The container network should also be agnostic to work with the multiple types of orchestration platforms that are used to deploy containerized applications [a workspace for an application being developed by a software development team of an organization], ¶ 7.  In one example, a controller comprises one or more computing devices, wherein each of the one or more computing devices comprises processing circuitry coupled to a memory device, wherein the controller further comprises an orchestrator for a virtualized computing infrastructure, wherein the orchestrator is configured for execution by the processing circuitry, wherein the orchestrator is configured to receive namespace specification data the specifies a namespace, a first virtual network for the namespace, and a second virtual network for the namespace; and send, to a network controller for the virtualized computing infrastructure, based on the namespace specification data, at least one request to create, for a virtual execution element to be deployed to the namespace and instantiated in a computing device of the virtualized computing infrastructure [creating, a workspace for an application being developed by a software development team of an organization], respective virtual network interfaces for the first virtual network and the second virtual network; and the network controller, wherein the network controller is configured for execution by the processing circuitry, wherein the network controller is configured to send, to the computing device, interface configuration data to configure a first virtual network interface for the first virtual network and a second virtual network interface for the second virtual network, ¶ 12.  Elements of the automation platform of computing infrastructure 8 include at least servers 12, orchestrator 23, and network controller 24. Virtual execution elements may be deployed to a virtualized computing environment using a cluster-based framework in which a cluster master node of a cluster manages the deployment and operation of containers to one or more cluster minion nodes of the cluster. The terms "master node" and "minion node" used herein encompass different orchestration platform terms for analogous devices that distinguish between primarily management elements of a cluster and primarily virtual execution element hosting devices of a cluster. For example, the Kubernetes platform uses the terms "cluster master" and "minion nodes," while the Docker Swarm platform refers to cluster managers and cluster nodes [creating, by a computer system executing the multi-cluster management system], ¶ 48.  In custom isolation mode, administrators and application developers can add annotations to specify the virtual network in which a pod or all pods in a namespace are to be provisioned [a workspace for an application being developed by a software development team of an organization], ¶ 60). 
Vaidya also discloses wherein the workspace is a logical grouping of namespaces on which the application has been or will be deployed (i.e., With containers' inherently lightweight nature, a single host can support many more container instances than traditional virtual machines (VMs). Often short-lived, containers can be created and moved more efficiently than VMs, and they can also be managed as groups of logically-related elements (sometimes referred to as "pods" for some orchestration platforms, e.g., Kubernetes) [the workspace is a logical grouping of namespaces on which the application has been or will be deployed]. These container characteristics impact the requirements for container networking solutions: the network should be agile and scalable. VMs, containers, and bare metal servers may need to coexist in the same computing environment, with communication enabled among the diverse deployments of applications. The container network should also be agnostic to work with the multiple types of orchestration platforms that are used to deploy containerized applications [namespaces on which the application has been or will be deployed], ¶ 7.  Network controller 23 creates a virtual network that is shared by all namespaces, from which service and pod IP addresses are allocated [the workspace is a logical grouping of namespaces on which the application has been or will be deployed]. All pods in all namespaces that are spawned in a cluster are able to communicate with one another [wherein the workspace is a logical grouping of namespaces on which the application has been or will be deployed]. The IP addresses for all of the pods are allocated from a pod subnet that is configured in the orchestrator, ¶ 53). 
Vaidya further discloses wherein at least a subset of the namespaces belong to different clusters of the organization (i.e., In some examples, the multiple virtual networks specified in a namespace specification data constitute a primary group of virtual networks for virtual execution elements deployed to the namespace. Configuration data for a virtual execution element, to be deployed to a namespace, may further include a network annotation that specifies a secondary group of virtual networks. In some cases, at least one of the secondary group of virtual networks is not denoted by the namespace specification data (i.e., is not in the primary group of virtual networks) [wherein at least a subset of the namespaces belong to different clusters of the organization]. In some examples, the corresponding virtual execution element is configured with a virtual network interface for each virtual network of the primary group of virtual networks specified in the namespace specification data and for each virtual network of the secondary group of virtual networks specified in the configuration data for the virtual execution element, ¶ 10.  Pod 22A is a Kubernetes pod and an example of a virtual network endpoint. A pod is a group of one or more logically-related containers (not shown in FIG. 1), the shared storage for the containers, and options on how to run the containers. Where instantiated for execution, a pod may alternatively be referred to as a "pod replica." Each container of pod 22A is an example of a virtual execution element. Containers of a pod are always co-located on a single server, co-scheduled, and run in a shared context. The shared context of a pod may be a set of Linux namespaces, cgroups, and other facets of isolation. Within the context of a pod, individual applications might have further sub-isolations applied [wherein at least a subset of the namespaces can belong to different clusters of the organization]. Typically, containers within a pod have a common IP address and port space and are able to detect one another via the localhost. Because they have a shared context, containers within a pod are also communicate with one another using inter-process communications (IPC). Generally, containers that are members of different pods have different IP addresses and are unable to communicate by IPC in the absence of a configuration for enabling this feature. Containers that are members of different pods instead usually communicate with each other via pod IP addresses [wherein at least a subset of the namespaces can belong to different clusters of the organization], ¶ 73.  So the pods can have a share namespace but can be from different clusters). 
However, Applebaum discloses assigning, by the computer system, a member of the development team as a workspace administrator of the workspace (i.e., Each security-enabled system object and service contains a set of access control list entries. Each entry specifies: [0098] principal (string)--a user name or, if prefixed by "ROLE_", a role name [0099] permission (string)--READ, WRITE, or ADMIN, ¶ 97-99) in order to provide a workspace that is associated with one or more namespaces (¶ 64).
Applebaum also discloses the assigning enabling the member of the development team to perform one or more management tasks on the workspace and the namespaces via the multi-cluster management system (i.e., In particular, the present invention provides a variety of user-configurable methods for interfacing with data sources, recognizing and selecting events, and providing actions based upon those events, ¶ 12.  Data source information (3110) also can include elements that form an association between a producer service and the system, including a unique identifier or other ID of the producer service, authorization credentials required to use the information source, or other security and configuration indicia that can be used by the system to properly configure and authenticate the use of the information source, the producer service, and the system, ¶ 36.  Each workspace participates in specific information partitions based on the access rights assigned [assigning enabling the member of the development team to perform one or more management tasks on the workspace and the namespaces via the multi-cluster management system]. A workspace may be shared between one or more users or roles, and a first workspace can share RuleBooks, PPSs, event queues and other objects with one or more second workspaces. Each association is formed in conjunction with an optional control mechanism that limits the actions or capability of the associated component. For example, a user (or role shared by one or more users) may be associated with a workspace using an access control list that describes the actions the user (or role) may take (and possibly those that they may not take). Authentication and authorization can be performed at the granularity of a workspace, a specific system or server, a cluster of systems or servers, or at the enterprise level, ¶ 70). 
Therefore, based on Vaidya in view of Applebaum, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Applebaum to the system of Vaidya in order to provide a workspace that is associated with one or more namespaces.
Vaidya and Applebaum may not explicitly disclose wherein at least a subset of the namespaces in the workspace belong to different clusters of the organization, the different clusters corresponding to different sets of machines residing in different computing environments.
However, Tal discloses wherein at least a subset of the namespaces in the workspace belong to different clusters of the organization, the different clusters corresponding to different sets of machines residing in different computing environments (i.e., FIG. 6C illustrates a containerized namespace 650 using within a containerized software environment. The containerized namespace 650 may be associated with both the containerized application platform 609 and a containerized orchestration engine 680. The containerized namespace 650 may be an object (e.g., defined in an object-oriented programming language used to develop/distribute the containerized orchestration engine 680 and containerized application platform 609, such as a JavaScript Object Notation (JSON) object) with which each of the containerized application platform 609 objects, each of the containerized orchestration engine 680 objects, and/or objects used in the containerized software applications are tethered. Further, the containerized namespace 650 may be associated with a particular containerized software application. For example, as illustrated, the containerized namespace 650 may include one or more objects of the containerized application platform 609 and, similarly, one or more objects of the containerized orchestration engine 680. … In addition, as illustrated, the containerized application platform 680 may include the following objects: a replication controller 681, one or more pods 682, one or more services 683, one or more persistent volume claims 684, one or more persistent volumes 685, and one or more clusters 686 [wherein at least a subset of the namespaces in the workspace belong to different clusters of the organization], ¶ 159.  FIG. 7 illustrates an example system for discovery and mapping of ephemeral software applications executing on a platform for hosting containerized software applications. Specifically, FIG. 7 illustrates remote network management platform 320, managed network 300, and computing cluster 604 in a communicative relationship. Computing cluster 604 may be configured to execute containerized software applications 624A and 624B on behalf of managed network 300. As discussed with respect to FIG. 6A, software application(s) 624A and 624B may be executed in container(s) 622A and 622B, respectively, which may in turn be organized into pod(s) 620A and 620B, respectively. Notably, computing cluster 604 may be part of a third-party computing system different from managed network 300 or remote network management platform 320. Nevertheless, in some implementations, computing cluster 604 may form part of managed network 300 or remote network management platform 320 and may be collocated therewith [the different clusters corresponding to different sets of machines residing in different computing environments], ¶ 168) in order to provide Pods which may be distributed across the available computing resources in a computing cluster to provide a desired number of copies of a software application or its different components for distribution of software applications across the available computing resources in a computing cluster alongside with containerized orchestration engine which may share a namespace with the containerized orchestration engine to enhance capabilities (¶s 7-8).
Therefore, based on Vaidya in view of Applebaum, and further in view of Tal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Tal to the system of Vaidya and Applebaum in order to provide Pods which may be distributed across the available computing resources in a computing cluster to provide a desired number of copies of a software application or its different components for distribution of software applications across the available computing resources in a computing cluster alongside with containerized orchestration engine which may share a namespace with the containerized orchestration engine to enhance capabilities.
Vaidya, Applebaum and Tal may not explicitly disclose wherein each namespace provides a unique scope for resources and objects within a cluster, such that the resources and objects residing in said each namespace are not accessible from other namespaces.
However, Kanso discloses wherein each namespace provides a unique scope for resources and objects within a cluster, such that the resources and objects residing in said each namespace are not accessible from other namespaces (i.e., Metadata 420A-B can also specify a namespace value. In some implementations of an ADE, namespaces can be used in environments with many resources, users, and/or functions spread across multiple teams, or projects. … In one or more embodiments, namespaces can provide a scope for names, e.g., in some implementations, names of resources need to be unique within a namespace [wherein each namespace provides a unique scope for resources and objects within a cluster, such that the resources and objects residing in said each namespace are not accessible from other namespaces], but not across namespaces. In an example, namespaces can be used to divide ADE resources between multiple users, e.g., for access control purposes. For example, different areas of an organization can share the same ADE, but with different functions, e.g., HR, accounting, and engineering all can share the same ADE, but with each in isolation [such that the resources and objects residing in said each namespace are not accessible from other namespaces]. Thus, in an example, the HR part of the organization can securely share an ADE with the engineering part, e.g., each application having a different space where their logical names will not conflict. In addition, in one or more embodiments can allocate system resources to different namespaces [wherein each namespace provides a unique scope for resources and objects within a cluster], e.g., dividing ADE resources between multiple users by applying resource quotas to the namespaces, ¶ 48. It should be noted that the above example only compares configuration elements in the default namespace, for five resources (e.g., pods, deployments, secrets, jobs, and services), seven grants (e.g., get, watch, list, delete, create, patch, and apply), and a single, semantically linked, role (e.g., admin and admin-2). One having skill in the relevant arts, given the description herein, would appreciate that the approaches detailed with the embodiments above can be applied to a variety of configuration elements, including different resources, privilege grants, and roles, ¶ 57) in order to allow for the automated deployment, scaling, and management of applications of a system utilizing Kubernetes application deployment (Kubernetes) (¶s 41-42).
Therefore, based on Vaidya in view of Applebaum and Tal, and further in view of Kanso, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kanso to the system of Vaidya, Applebaum and Tal in order to allow for the automated deployment, scaling, and management of applications of a system utilizing Kubernetes application deployment (Kubernetes).

With respect to claim 2, Vaidya discloses wherein the one or more management tasks include a task for creating a new namespace in a first cluster of the organization and adding the new namespace to the workspace (i.e., In one example, a namespace is named "my -namespace" and each newly-created pod may be associated with a set of characteristics denoted by "my -namespace." Additionally, Kubernetes includes a "default" namespace. If a newly-created pod does not specify a namespace, the newly-created pod may associate with the characteristics of the "default" namespace, ¶ 51). 

With respect to claim 5, Vaidya discloses wherein the one or more management tasks include a task for setting an access policy on the workspace (i.e., In namespace isolation mode, the cluster administrator can configure a namespace annotation to turn on isolation. As a result, services in that namespace are not accessible from other namespaces, unless security groups or network policies are explicitly defined to allow access [wherein the one or more management tasks include a task for setting an access policy on the workspace], ¶ 54). 
Vaidya may not explicitly disclose the access policy including at least one or more user-role bindings that enable one or more other members of the development team to access the namespaces in the workspace.
However, Applebaum discloses the access policy including at least one or more user-role bindings that enable one or more other members of the development team to access the namespaces in the workspace (i.e., Each workspace participates in specific information partitions based on the access rights assigned. A workspace may be shared between one or more users or roles, and a first workspace can share RuleBooks, PPSs, event queues and other objects with one or more second workspaces [the access policy including at least one or more user-role bindings that enable one or more other members of the development team to access the namespaces in the workspace]. Each association is formed in conjunction with an optional control mechanism that limits the actions or capability of the associated component. For example, a user (or role shared by one or more users) may be associated with a workspace using an access control list that describes the actions the user (or role) may take (and possibly those that they may not take). Authentication and authorization can be performed at the granularity of a workspace, a specific system or server, a cluster of systems or servers, or at the enterprise level. User authentication and authorization materials, including user IDs, role assignments, and the like, may be stored in one or more database(s), registry(ies), or directory(ies), such as an LDAP, flat file(s), or other storage mechanism(s) suitable for storing user authentication and authorization materials. User preference and profile materials can be stored with user authentication or authorization materials. Alternatively, user preference and profile materials may be stored in a different one or more database(s), registry(ies), or directory(ies), such as an LDAP system, flat file(s), or other storage mechanism(s) suitable for storing user preference and profile materials, ¶ 70) in order to provide a workspace that is associated with one or more namespaces (¶ 64).
Therefore, based on Vaidya in view of Applebaum, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Applebaum to the system of Vaidya in order to provide a workspace that is associated with one or more namespaces.

With respect to claim 7, Vaidya discloses enables the member to perform the one or more management tasks without assistance from IT (information technology) staff of the organization (i.e., Orchestrator 23 may store or otherwise manage configuration data for application deployments that specifies the multiple virtual networks and specifies that pod 22A (or the one or more containers therein) is a virtual network endpoint of each of the multiple virtual networks. Orchestrator 23 may receive the configuration data from a user, operator /administrator, or other machine system, for instance [enables the member to perform the one or more management tasks without assistance from IT (information technology) staff of the organization], ¶ 95). 
However, Applebaum discloses wherein the assigning of the member of the development team as the workspace administrator (i.e., Each workspace participates in specific information partitions based on the access rights assigned. A workspace may be shared between one or more users or roles, and a first workspace can share RuleBooks, PPSs, event queues and other objects with one or more second workspaces, ¶ 70.  The assigning of a user access rights would be one way of assigning of the member of the development team as the workspace administrator) in order to provide a workspace that is associated with one or more namespaces (¶ 64).
Therefore, based on Vaidya in view of Applebaum, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Applebaum to the system of Vaidya in order to provide a workspace that is associated with one or more namespaces.

With respect to claim 8, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claims 9 and 16, the limitations of claims 9 and 16 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claims 12 and 19, the limitations of claims 12 and 19 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claims 14 and 21, the limitations of claims 14 and 21 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 15, the limitations of claim 15 are similar to the limitations of claim 1 above.  The limitations of claim 12 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.
Vaidya further discloses a processor; and a non-transitory computer readable medium having stored thereon program code that, when executed by the processor (i.e., In another example, a non-transitory computer-readable medium comprises instructions for causing one or more processors to execute an orchestrator for a virtualized computing infrastructure to receive namespace specification data the specifies a namespace, ¶ 14). 

Claims 3-4, 10-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al. (U.S. Publication No. 2020/0076685 A1) in view of Applebaum et al. (U.S. Publication No. 2008/0301175 A1), Tal et al. (U.S. Publication No. 2021/0200814 A1), and Kanso et al. (U.S. Publication No. 2020/0304599 A1), and in further view of Krishnaswami et al. (U.S. Publication No. 2005/0091346 A1).
With respect to claim 3, Vaidya, Applebaum and Tal may not explicitly disclose wherein, upon adding the new namespace to the first cluster, the computer system automatically populates namespace policies set on the workspace to the new namespace.
However, Kanso discloses wherein, upon adding the new namespace to the first cluster, the computer system automatically populates namespace policies set on the workspace to the new namespace (i.e., Other differences that can make copying configuration elements from a compliant ADE to another ADE, can include whether the other ADE is used for development, testing, or production. In one or more embodiments, labels can be used to differentiate the new ADE upon which the compliant meta policy is applied [wherein, upon adding the new namespace to the first cluster, the computer system automatically populates namespace policies set on the workspace to the new namespace], e.g., elements in production systems can be labeled as such in the new ADE so that the meta-policy can be applied to these parts of the ADE [wherein, upon adding the new namespace to the first cluster, the computer system automatically populates namespace policies set on the workspace to the new namespace], ¶ 85.  In one or more embodiments, compliance analyzing component 156 can compare the meta-policy generated from a compliant ADE and the new ADE. If the new ADE is not within the bounds of the meta-policy (e.g., less restrictive than the meta-policy), then block 720 can cause the beginning of a remediation process to change configuration elements of the new ADE to be compliant with the standard [wherein, upon adding the new namespace to the first cluster, the computer system automatically populates namespace policies set on the workspace to the new namespace], ¶ 87) in order to allow for the automated deployment, scaling, and management of applications of a system utilizing Kubernetes application deployment (Kubernetes) (¶s 41-42).
Therefore, based on Vaidya in view of Applebaum and Tal, and further in view of Kanso, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kanso to the system of Vaidya, Applebaum and Tal in order to allow for the automated deployment, scaling, and management of applications of a system utilizing Kubernetes application deployment (Kubernetes).
Vaidya, Applebaum, Tal and Kanso may not explicitly disclose synchronizes namespace policies set on the workspace to the new namespace.
However, Krishnaswami discloses synchronizes namespace policies set on the workspace to the new namespace (i.e., The configuration management system 320, compiles the manifest(s) 370 into runtime namespaces, manages access to the settings in the namespaces via the configuration management system 320 API (e.g., available via the configuration management engine 350), bi-directionally synchronizes the values of settings in its own store with parallel settings in legacy stores, and/or services query and set requests to application settings from manageability service(s) 330 [synchronizes namespace policies], ¶ 99.  Much of the power and dynamism of the system 100 infrastructure is drawn from the fact that numerous clients can access and potentially make modifications to a settings namespace (e.g., simultaneously). This enables many manageability scenarios; an example is the classic Group Policy scenario [workspace], in which a new policy has been pushed onto a machine which involves changing a particular setting's value [synchronizes namespace policies set on the workspace to the new namespace]. In this scenario, the application opens its settings namespace, makes modifications, and commits those changes; subsequently, Group Policy opens that application's settings namespace, makes its desired changes, and commits those changes back to the persisted setting store--configuration store 120. The application has a requirement to be aware of the changes that Group Policy made during runtime. Out of this requirement, and out of other consistency requirements born from runtime scenarios where immediate knowledge of a setting change is a significant, stems the Notification Model, ¶ 247) in order to provide a system and method for facilitating configuration management which includes a configuration store that stores persisted configuration and/or dependency information, such as an associated namespace, associated with application(s), and, a configuration service component that manages access to the configuration store (¶ 8 and 14).
Therefore, based on Vaidya in view of Applebaum in view of Tal and Kanso, and further in view of Krishnaswami, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Krishnaswami to the system of Vaidya, Applebaum, Tal and Kanso in order to provide a system and method for facilitating configuration management which includes a configuration store that stores persisted configuration and/or dependency information, such as an associated namespace, associated with application(s), and, a configuration service component that manages access to the configuration store.

With respect to claim 4, Vaidya discloses wherein the namespace policies include access policies and network policies (i.e., As another example, because configuration data for a virtual execution element may specify a secondary group of virtual networks, a virtual execution element deployed as described herein may be configured with virtual network interfaces for each virtual network in the primary group of virtual networks specified for the namespace and the secondary group of virtual networks specified for the virtual execution element. This may provide the user with a high degree of versatility and both coarse-grained and fine-grained control for the network policy for inter-virtual execution element communications [network policies], ¶ 11.  Each tenant or an application can have one or more virtual networks. Each virtual network may be isolated from all the other virtual networks unless explicitly allowed by security policy [access policies], ¶ 32). 
Vaidya, Applebaum and Tal may not explicitly disclose image policies.
However, Kanso discloses image policies (i.e., In one or more embodiments, changes to network policy 822A can be required to provide network access to the new storage resources. Changes to configuration elements can be made automatically, by application or operating system processes [image policies], and also manually by system administrators. In an example not intended to be representative of actual actions, network during the installation of the new storage resources, network policy 822A, managing privileges for a network connection resource, was not updated in compliance with HIPAA standards, e.g., an update privilege for the network connection resource was inadvertently granted to an operator role, in order to facilitate the installation of the new storage resources, ¶ 94) in order to allow for the automated deployment, scaling, and management of applications of a system utilizing Kubernetes application deployment (Kubernetes) (¶s 41-42).
Therefore, based on Vaidya in view of Applebaum and Tal, and further in view of Kanso, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kanso to the system of Vaidya, Applebaum and Tal in order to allow for the automated deployment, scaling, and management of applications of a system utilizing Kubernetes application deployment (Kubernetes).

With respect to claims 10 and 17, the limitations of claims 10 and 17 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claims 11 and 18, the limitations of claims 11 and 18 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al. (U.S. Publication No. 2020/0076685 A1) in view of Applebaum et al. (U.S. Publication No. 2008/0301175 A1), Tal et al. (U.S. Publication No. 2021/0200814 A1), and Kanso et al. (U.S. Publication No. 2020/0304599 A1), and in further view of Wires et al. (U.S. Publication No. 2013/0282994 A1).
With respect to claim 6, Vaidya discloses receiving the access policy from the workspace administrator (i.e., Each tenant or an application can have one or more virtual networks. Each virtual network may be isolated from all the other virtual networks unless explicitly allowed by security policy [receiving the access policy from the workspace administrator], ¶ 32.  In namespace isolation mode, the cluster administrator can configure a namespace annotation to turn on isolation. As a result, services in that namespace are not accessible from other namespaces, unless security groups or network policies are explicitly defined to allow access [wherein the one or more management tasks include a task for setting an access policy on the workspace], ¶ 54). 
Vaidya, Applebaum, Tal and Kanso may not explicitly disclose the computer system translates the access policy into a native format understood by the clusters of the organization and transmits the translated policy to each cluster to which the namespaces in the workspace belong.
However, Wires discloses the computer system translates the access policy into a native format understood by the clusters of the organization and transmits the translated policy to each cluster to which the namespaces in the workspace belong (i.e., In some aspects, the one or more virtual memory storage appliances are configured dynamically create different presentations of objects that may be stored in a virtual memory component to different users or via different virtual computing devices. This may be achieved by live or real-time translation of virtual memory device image files from one format to another (e.g. to or from virtual hard disk file format ("VHD"), virtual machine disk format ("VMDK"), raw block device, among others) as their or their related sub-objects' association with different physical memory components (which would, for example, enable more optimal achievement of a particular operational or policy objective) or virtual memory components is transferred. In some aspects, there is provided real-time management of composition of file systems with specific contents (e.g. all word documents) and presentation of those contents at both a file (NFS/CIFS) and synthesized block and file-system-level (NTFS/EXT2) as data relating to objects or sub-objects is associated with different virtual memory components and/or physical memory components, ¶ 143) in order to provide management of virtual memory component such as a namespace layer (¶ 54).
Therefore, based on Vaidya in view of Applebaum in view of Tal and Kanso, and further in view of Wires, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wires to the system of Vaidya, Applebaum, Tal and Kanso in order to provide management of virtual memory component such as a namespace layer.

With respect to claims 13 and 20, the limitations of claim 13 and 20 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
10/29/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447